COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT 
WORTH
NO. 2-03-222-CV
 
JULIO 
C. MATHEUS                                                               APPELLANT
 
V.
 
KELLER 
WILLIAMS REALTY, INC.,                                            APPELLEES
M.J. 
DOUCET A/K/A MERTSON
JOSEPH 
DOUCET, JR., SANDRA
KAY 
SASSER, NANCY LANIER
SANDS, 
AUCKLAND CORPORATION,
AND 
AUCKLAND, L.P. D/B/A KELLER
WILLIAMS 
REALTY
 
----------
FROM 
THE 352ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION 1 AND JUDGMENT
----------
        We 
have considered Appellant’s “Motion For Partial Dismissal Of Appeal As To 
Appellee M.J. Doucet a/k/a Mertson Joseph Doucet, Jr. Only.” It is the court's 
opinion that the motion should be granted; therefore, we dismiss the appeal with 
regard to M.J. Doucet a/k/a Mertson Joseph Doucet, Jr. See TEX. R. APP. 
P. 42.1(a)(1), 43.2(f). This case shall hereafter be styled “Julio C. Matheus 
v. Keller Williams Realty, Inc., Sandra Kay Sasser, Nancy Lanier Sands, Auckland 
Corporation, and Auckland, L.P. d/b/a Keller Williams Realty.”
        Costs 
of the dismissed appeal shall be taxed against the party incurring same, for 
which let execution issue.

  
                                                                  PER 
CURIAM 


PANEL 
D:   McCOY, J.; CAYCE, C.J.; and LIVINGSTON, J .

DELIVERED: 
January 15, 2004
 

 
NOTES
1. 
See Tex. R. App. P. 47.4.